Case 20-68124-sms           Doc 245     Filed 01/18/21 Entered 01/18/21 20:22:45                     Desc Main
                                       Document     Page 1 of 12


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE                                                   §
                                                        §         Chapter 11
SERENDIPITY LABS, INC.                                  §
                                                        §        CASE NO. 20-68124 (SMS)
                          DEBTOR.                       §

        HALL LOS ANGELES WTS, LLC, HALL LONE STAR ASSOCIATES, LP,
  AND HALL PHOENIX/INWOOD, LTD.’S CONSOLIDATED OBJECTION TO (A)
   DEBTOR’S MOTION FOR ENTRY OF (I) AN ORDER (A) AUTHORIZING AND
        APPROVING BID PROCEDURES IN CONNECITON WITH THE SALE
     OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS; (B) SCHEDULING
      AN AUCTION AND SALE HEARING; I APPROVING THE MANNER AND
 FORM OF NOTICE OF THE AUCTION AND SALE HEARING; I APPROVING THE
         MANNER AND FORM OF NOTICE OF THE AUCTION AND SALE
     HEARING; AND (D) GRANTING RELATED RELIEF; AND (II) AN ORDER
     (I)   APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S
     ASSETS FREE AND CLEAR OF ALL INTERESTS; (B) AUTHORIZING THE
    ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS
    AND UNEXPIRED LEASES; AND I GRANTING RELATED RELIEF; AND (B)
    DEBTOR’S APPLICATION TO EXPAND THE SCOPE OF EMPLOYMENT OF
   GLASSRATNER CAPITAL & ADVISORY GROUP, LLC DBA B. RILEY ADVISORY
 SERVICES TO INVESTMENT BANKER, EFFECTIVE AS OF THE APPROVAL DATE

        Hall Los Angeles WTS, LLC (“Hall WTS”), secured creditor and collateral agent for the

holder of notes under a certain Note Purchase Agreement, Hall Lone Star Associates, LP d/b/a

Hall Arts Parking (“Hall Lone Star”), an unsecured creditor, and Hall Phoenix/Inwood, Ltd.

(“HPI”), a shareholder, (collectively, the “Hall Parties”) by and through their undersigned counsel,

hereby files its consolidated Objection (the “Objection”) to Debtor Serendipity Labs, Inc.’s Motion for

Entry of (I) an Order (A) Authorizing and Approving Bid Procedures in Connection with the Sale of Substantially

All of the Debtor’s Assets; (B) Scheduling an Auction and Sale Hearing; (C) Approving the Manner and Form of

Notice of the Auction and Sale Hearing; (C) Approving the Manner and Form of Notice of the Auction and Sale

Hearing; and (D) Granting Related Relief; and (II) an Order (A) Approving the Sale of Substantially All of the

Debtor’s Assets Free and Clear of All Interest; (B) Authorizing the Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases; and (C) Granting Related Relief [Docket No. 205] (the “Motion”) as revised
                                                  Page 1 of 12
Case 20-68124-sms         Doc 245     Filed 01/18/21 Entered 01/18/21 20:22:45                  Desc Main
                                     Document     Page 2 of 12


by the Supplement to Motion of Debtor for Entry of (I) an Order (A) Authorizing and Approving Bid Procedures

in Connection with the Sale of Substantially All of the Debtor’s Assets, et al. (the “Supplement”) [Dkt. No.

237], and Debtor Serendipity Labs, Inc.’s Application to Expand Scope of Employment of GlassRatner Capital

& Advisory Group, LLC dba B. Riley Advisory Services to Investment Banker, Effective as of the Approval Date

[Dkt. No. 204] (the “Application”) and would respectfully show unto this Court as follows:

                                             I.
                                    SUMMARY OF OBJECTION

        1.      By its Motion, as supplemented, the Debtor Serendipity Labs, Inc. (the “Debtor”)

seeks authority to establish bidding procedures and sell substantially all of its assets at an opening

purchase price of $1,300,000.00, devised from a credit bid on Bay Point Captial Partners II, LP’s (“Bay

Point”) DIP loan amount, a purported admin claim to Bay Point, and a $100,000 overbid there above.

        2.      By its Application, Debtor seeks authority to expand the professional employment of

GlassRatner Capital & Advisory Group, LLC dba B. Riley Advisory Services (“B. Riley”) to conduct

a marketing and sale process as contemplated by Debtor’s Motion.

        3.      First and foremost, based on the Debtor’s current burn rate and the expenses of this

sale, the Debtor is going to run out of money before the sale process is completed. The Hall Parties

submit that this is likely to occur near the middle of March, whereas the sale process will – under its

current timetable – extend well into May. The Debtor has twice delayed proceeding with this

contemplated sale process and now is simply running out of time and money to actually accomplish

it.

        4.      In light of the totality of the circumstances, the combination of the Motion and

Application is a transparent attempt by the Debtor to stall while it attempts to find plan partners,

where none have existed before, for the purpose of benefiting equity holders to the detriment of

creditors. In doing so, the Debtor’s Chief Executive Officer and designated representative is not acting


                                                Page 2 of 12
Case 20-68124-sms         Doc 245     Filed 01/18/21 Entered 01/18/21 20:22:45               Desc Main
                                     Document     Page 3 of 12


as a proper fiduciary for the estate, and instead appears only to be acting in his own self-interest. The

Debtor is merely trying to buy as much time as it can so that it can keep trying to pull a rabbit out of

the hat.

           5.   The Debtor has been in persistent financial trouble since late 2018 due to the practice

of the Debtor’s management keeping insufficient cash on hand and relying upon last minute infusions

from investors and lenders. Upon information and belief, the Debtor’s subsidiaries are falling further

behind on bills and a number have closed. Meanwhile, the Debtor is quickly bleeding funds from its

DIP Loan – principally to legal fees and other administrative expenses – without a decisive path to

benefiting creditors. Simply put, there is no benefit conferred to the estate by allowing the Debtor to

use a sale process to buy more time while its liabilities increase.

           6.   The Hall Parties submit that the proposed bid procedures and sale are unreasonable

on their face and will not maximize value to the Debtor’s bankruptcy estate. The Hall Parties are

offering a financially superior plan of reorganization, which would not require the expense of this sale

process. There is no sound business justification for conducting a costly sale process, with no

reasonable prospect of additional bidders.

           7.   Further, the bid procedures are constructed to chill bidding – especially considering

that the only known other potential bidders are the Hall Parties – and will not serve the best interests

of creditors or the estate.

           8.   Finally, to the extent that the proposed bid procedures and sale are unreasonable, the

Hall Parties submit that expanded retention of B. Riley also constitutes an unwarranted expense.

                                           III.
                                 ARGUMENTS & AUTHORITIES

           9.   The Hall Parties object to the relief requested by the Debtor in its Motion, its

Supplement, and its Application, and submit that approval of bid procedures and a sale process are


                                               Page 3 of 12
Case 20-68124-sms         Doc 245     Filed 01/18/21 Entered 01/18/21 20:22:45                   Desc Main
                                     Document     Page 4 of 12


unreasonable at this time in light of the proposed plan of reorganization supported by the Hall Parties,

which offers greater than twenty (20%) percent more return to the estate than the Debtor’s most

recent appraisal and just less than three times the contemplated credit bid of Bay Point.

        10.     Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that “[t]he

[debtor], after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). Further, Section 105(a) provides, in relevant part, that

“[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” Id. at § 105(a). “To prevent debtors from using section 363(b) as a vehicle for

circumventing the creditor protections afforded under Chapter 11 plans, courts have imposed their

own non-statutory requirements for allowing liquidation sales before plan confirmation.” In re Slate,

No. 14-03302-5-RDD, 2014 Bankr. LEXIS 4137, at *4 (Bankr. E.D.N.C. 2014) “Concerning court

approval of a sale of assets under section 363, the overriding consideration is ‘whether a good business

reason has been articulated.’” Id. (citing In re Motors Liquidation Co., 430 B.R. 65, 83 (S.D.N.Y. 2010)).

“More recent decisions have determined that pre-confirmation sales are permissible ‘when a sound

business purpose dictates such action.’” Id. at *5 (citing In re Taylor, 198 B.R. 142, 156-57 (Bankr.

D.S.C. 1996) (citing In re WBQ P'ship, 189 Bankr. 97, 102 (Bankr. E.D. Va. 1995)).

        11.     Georgia bankruptcy courts have defined this test with four principal elements. The

proponent of a sale must demonstrate: (1) adequate and reasonable notice; (2) a sound business

purpose for conducting the sale prior to confirmation; (3) that the sale was proposed in good faith;

and (4) that the purchase price was fair and reasonable under the circumstances. In re Tom's Foods, Inc.,

No. 05-40683 RFH, 2005 Bankr. LEXIS 2062, at *5 (Bankr. M.D. Ga. 2005).

        12.     Other courts have identified the following additional factors to be considered along

with those four: (5) the proportionate value of the asset to the estate as a whole; (6) the amount of

elapsed time since the filing; (7) the likelihood that a plan of reorganization will be proposed and
                                                Page 4 of 12
Case 20-68124-sms          Doc 245     Filed 01/18/21 Entered 01/18/21 20:22:45                   Desc Main
                                      Document     Page 5 of 12


confirmed in the near future; (8) the effect of the proposed distribution on future plans of

reorganization; (9) the proceeds to be obtained from the disposition vis-à-vis any appraisals of the

property; (10) which of the alternatives of use, sale or lease the proposal envisions; (11) whether the

asset is increasing or decreasing in value; (12) does the estate have the liquidity to survive until

confirmation of a plan; (13) will the sale opportunity still exist as of the time of plan confirmation; (14)

if not, how likely is it that there will be a satisfactory alternative sale opportunity, or a stand-alone plan

alternative that is equally desirable (or better) for creditors; and (15) is there a material risk that by

deferring the sale, the patient will die on the operating table? In re GMC, 407 B.R. 463, 490 (Bankr.

S.D.N.Y. 2009) (citing Comm. Of Equity Sec. Holders v. Lionel Corp., 722 F.2d 1063 (2d Cir. 1893)).

        13.     Each of the factors recited “go to the ultimate questions that the Lionel court identified:

Is there an ‘articulated business justification’ and a ‘good business reason’ for proceeding with the sale

without awaiting the final confirmation of a plan.” Id.

        14.     Based upon this central concept, the Hall Parties submit that, in light of the factors,

the Debtor has not shown an articulated business justification or good business reason to proceed

with the sale process instead of the Hall Parties’ contemplated plan of reorganization.

        15.     In form, the Debtor seeks a liquidation sale that would dispose of almost all assets of

the estate and distribute to creditors whatever is left after paying its administrative expenses. Thus far,

the Debtor has sought to do so based upon a floor bid that is substantially less than its most recent

appraisal. This would leave the likelihood of a reorganization of the Debtor at near zero. Moreover,

the Debtor has been in bankruptcy six (6) months without filing a plan of reorganization.

        16.     Alternatively, the Hall Parties – representing approximately 45% of the estate debt –

are ready and able to propose and confirm a plan. With necessary permissions from the court, the Hall

Parties could propose and confirm a plan in the near future with a sizably greater return offered to

creditors than the sale process.
                                                 Page 5 of 12
Case 20-68124-sms         Doc 245    Filed 01/18/21 Entered 01/18/21 20:22:45                 Desc Main
                                    Document     Page 6 of 12


        17.     More importantly however, there is simply no rational business justification for

pursuing a sale process when there is a viable option for reorganization on the table from the Hall

Parties. Upon information and belief, the Hall Parties submit that the Debtor’s purpose in doing so is

not so that a sale can actually take place, but instead to buy more time in its pursuit of a plan that

favors equity. Each of the evidentiary burdens of the Debtor must be analyzed in that light.

        18.     The sale process is almost certain to result in the creditors and estate losing out on

value, while incurring additional unnecessary expenses to pursue the same. Based on the Debtor’s own

admissions of its prior marketing in 2020, there is no reason to believe that there are any interested

parties aside from Bay Point and the Hall Parties. With the affirmative knowledge before it, the Debtor

seeks to sell at a price based on a now withdrawn stalking horse bid from Bay Point at a valuation of

less than half of its most recent going-concern valuation. In fact, there is no guarantee that a Bay Point

credit bid will yield any recovery for creditors after the Debtor uses Bay Point’s DIP loan money for

operations, pays the sale expenses and fees, and pays administrative claims. There is simply no business

justification for undergoing this sale process – and employing B. Riley therein – without reasonable

prospects of higher bids and an exceedingly low floor-bid established by Bay Point.

        19.     Moreover, the Bid Procedures as proposed provide decisive advantages to Bay Point

in the bidding process and is structured to chill bidding by others. The Bid Procedures (i) still

contemplate the breakup fee as part of the floor bid; (ii) summarily blocks partial sales of assets; (iii)

fail to provide for the disclosure of reasonable information to interested parties; and (iv) allows the

Debtor to select a winning bid based on retention of senior management.




                                               Page 6 of 12
Case 20-68124-sms            Doc 245      Filed 01/18/21 Entered 01/18/21 20:22:45                          Desc Main
                                         Document     Page 7 of 12


        A. The Proposed Sale Process is Expensive and the Debtor is Likely to Run Out of
           Money Before it can Conclude

        20.       As proposed, the sale process will cost the Debtor $300,000 or more without any

reasonable expectation of a higher return. Moreover, the Hall Parties are likely to bid lower under the

sale process as opposed to under the ordinary plan process.

        21.       In the first five and half months of this bankruptcy, the Debtor has lost on average

approximately $160,000 per month, not counting legal fees for November and December which have

not yet been presented to the Court or estate for approval. Conservatively assuming $60,000 in legal

fees, the Debtor will average bankruptcy losses of approximately $180,000 per month. Adding to that

the sought after B. Riley breakup fee and sale process expenses and the logical conclusion is that the

Debtor cannot afford to run a sale process.

        22.       As the Debtor’s reporting shows, it had approximately $660,000 in cash at year end.

If one assumes it will cost approximately $100,000 of lawyer fees for the Debtor to complete the sale

process and that B. Riley receives at least $100,000 (including its three (3%) percent bonus for gained

incremental value1), then the Debtor effectively has $460,000 of liquidity to survive on. The sale

process as contemplated will take sixty (60) days from whenever it starts, plus an additional forty-five

(45) days to close. Consider then, that if the sale process starts on February 8, 2021, it would be

complete by April 8, 2021, with a closing near the end of May 2021. At a burn rate of $180,000 per

month, the Debtor will run out of money by the middle of March 2021 – never making it to

completion of the sale process2.




1
    B. Riley’s corporate representative indicated at deposition on January 18, 2021 that the bonus for incremental value
    gains might increase to four (4%) percent.
2
    Upon information and belief, the Debtor’s subsidiaries are also building up substantial payables in the interim.

                                                     Page 7 of 12
Case 20-68124-sms         Doc 245     Filed 01/18/21 Entered 01/18/21 20:22:45                 Desc Main
                                     Document     Page 8 of 12


        23.     There is simply not enough gas left in the tank for the Debtor to successfully conduct

the sale process. Moreover, all such expenses are unnecessary and not likely to lead to increased

recovery for the creditors or estate.

        24.     In addition, the sale process provides no incentive for the Hall Parties to maintain their

current financial offer. The Hall Parties are very likely to bid at an amount only marginally better than

the current Bay Point floor price. The result of this will clearly be less recovery for creditors.

        25.     The Hall Parties are prepared to move expeditiously to propose and confirm a plan of

reorganization, generating additional benefit to creditors. In addition, nothing in the relief sought by

the Hall Parties would eliminate the Debtor’s ability to propose a competing plan, should it find the

investment partner its searching for. The Debtor has identified no reason – other than delay – why it

would need a sale process to do so.

        B. There is No Sound Business Purpose for Conducting the Sale and Hiring B. Riley
           When a Potentially Confirmable Plan of Reorganization Exists

        26.     The Hall Parties have submitted a plan of reorganization that decisively pays the

creditors more than the original Bay Point floor bid (the “Hall Plan”).

        27.     The Hall Plan proposes to pay nearly three (3) times what Bay Point has offered to

pay for the Debtor; however, the willingness to pay this sum is foundationally predicated upon being

able to acquire the Debtor through a plan of reorganization without delay. Not being able to do so

will prevent the capture of substantial Debtor assets, particularly the Debtors’ Net Operating Losses.

        28.     Functionally, the creditors and the estate will invariably be worse off under the sale

process as opposed to under the Hall Plan because (1) the sale process is expensive; (2) there is no

guarantee the Hall Parties will bid in the sale process; and (3) if the Hall Parties do bid in the sale

process, it will likely be lower than the amount currently contemplated under the Hall Plan.




                                               Page 8 of 12
Case 20-68124-sms            Doc 245      Filed 01/18/21 Entered 01/18/21 20:22:45           Desc Main
                                         Document     Page 9 of 12


        C. The Debtor has Already Exhausted Marketing, Leaving No Reason to Believe
           This Sale Process would be Fruitful Beyond Bay Point and the Hall Parties

        29.       By the Debtor’s repeated admissions, it has contacted known-players in the coworking

industry and believed that it had exhausted those channels prior to presenting this Motion.

        30.       The Debtor was having substantive discussions with other coworking ventures as early

as 2019 and has been conducting its own marketing process during the course of these bankruptcy

proceedings. The Debtor has even given interviews, presumably to try and promote interest through

the public media. None of these efforts has resulted in higher or better offers. In fact, the only active

interest beyond Bay Point are the Hall Parties.

        31.       Note, that the Debtor has already continued its request for bid procedures twice3. If

its truly thought there were other interested parties, it would have pressed forward months ago.

        32.       Again, there is no evidence before this Court that this situation has changed and the

Debtor presents no reason to believe that the marketing or sale process will bring in new buyers or

increased bidding, beyond mere conjecture.

        D. The Floor Bid, Based on the Withdrawn Stalking Horse Bid, is Significantly
           Less than the Most Recent Valuation of the Debtor

        33.       On September 25, 2020, GlassRatner issued a Summary Valuation Report (“Valuation

Report”), attached as Exhibit “A” hereto. The Valuation Report concluded, based on a substantive

analysis, that on a going-concern basis, the Debtor was worth $2,546,325 as of July 19, 2020.

        34.       By simple math, the floor bid, which is based on the withdrawn stalking horse bid of

Bay Point, is $1,246,325 less than this most recent valuation. Analyzed another way, the Bay Point bid

is only fifty-one (51%) percent of the last valuation. There is no evidence before this Court that the

Debtor’s value has changed since the Valuation Report.




3
    The Hall Parties did agree to the first continuance request.
                                                       Page 9 of 12
Case 20-68124-sms          Doc 245 Filed 01/18/21 Entered 01/18/21 20:22:45                   Desc Main
                                  Document    Page 10 of 12


        35.      The floor bid is not a reasonable offer, considering the above, and constitutes a fire-

sale floor in a sale process. The Hall Parties submit that such a low initial valuation will chill bidding

and result in less recovery for the estate.

        E. The Proposed Bid Procedures Will Chill Bidding and Fail to Maximize Recovery
           to the Estate

        36.      The Hall Parties further object to the Motion, as supplemented, on the basis that the

design of the bid procedures will likely chill bidding and therefore result in a further depression of

value. Specifically, the Hall Parties object to the following:

              a. The $1,300,000 floor on bidding still contemplates the unapproved $100,000 breakup
                 fee to Bay Point, which is unreasonably especially in consideration of the substantial
                 fees Bay Point is being paid under the DIP Loan and Bay Point no longer being the
                 stalking horse bidder.

              b. There should only be specific conditions to be met to become a Qualified Bidder. Bid
                 Procedure Section (a)(ii) is nebulous and leaves too much discretion to the Debtor to
                 determine who qualifies as a bidder. Evidence of financial capability should be
                 sufficient to qualify and should be limited to only that which is absolutely necessary
                 for such an assessment. The Debtor should not be entitled to request additional
                 financial information at its own discretion under the threat of non-qualification.

              c. Partial sales should not be summarily blocked by Bid Procedure Section (a)(iii)(A)(4)
                 but instead should be evaluated on their merits and whether such possible partial sales
                 represent a higher or better bid.

              d. Retention of employees, especially senior management, should not be a factor in
                 evaluating what is the highest and best offer, as contemplated by Bid Procedures
                 Section (g). According to the Debtor, Bay Point has committed that it “will hire”
                 employees including senior management if it is successful. This is ripe for abuse by the
                 decisionmakers who would be personally enriched by such an arrangement. If a higher
                 dollar offer is made, this should not be a factor the Debtor can use to override it.

              e. The assumption and assignment notice should come prior to the Bid Deadline so that
                 bidders have an opportunity to know what contracts exist that may be acquired and at
                 what price, not after the Bid Deadline as contemplated by Bid Procedures Section
                 (j)(iii).

              f. The Bid Procedures fails to provide clear access to due diligence information. The
                 Debtor should be required to grant access to the existing data room it maintains, or
                 has maintained on its behalf, to interested parties.


                                               Page 10 of 12
Case 20-68124-sms        Doc 245 Filed 01/18/21 Entered 01/18/21 20:22:45                     Desc Main
                                Document    Page 11 of 12


       WHEREFORE, PREMISES CONSIDERED, the Hall Parties respectfully request that

this Court enter an order (i) denying the Motion, the Supplement, and the Application; and (ii) granting

such other and further relief as this Court deems just and proper.

DATED: January 18, 2021                         Respectfully submitted,

                                                LAW OFFICES OF FRANK J. WRIGHT, PLLC


                                                By: /s/ Frank J. Wright
                                                       Frank J. Wright [pro hac vice admission]
                                                       Texas Bar No. 22028800
                                                       Jeffery M. Veteto
                                                       Texas Bar No. 24098548

                                                2323 Ross Avenue, Suite 730
                                                Dallas, Texas 75201
                                                Telephone: (214) 935-9100
                                                Emails: frank@fjwright.law
                                                        jeff@fjwright.law

                                                        and

                                                Eric W. Anderson
                                                Georgia Bar No. 016810
                                                Michael C. Sullivan
                                                Georgia Bar No. 964038
                                                PARKER, HUDSON, RAINER & DOBBS LLP
                                                303 Peachtree Street NE, Suite 3600
                                                Atlanta, Georgia 30308
                                                Telephone: (404) 523-5300
                                                Facsimile: (404) 522-8409
                                                Emails: eanderson@phrd.com
                                                         msullivan@phrd.com

                                                ATTORNEYS FOR HALL LOS ANGELES WTS, LLC




                                              Page 11 of 12
Case 20-68124-sms        Doc 245 Filed 01/18/21 Entered 01/18/21 20:22:45                    Desc Main
                                Document    Page 12 of 12


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certify that a true and correct copy of the forgoing was served on
January 18, 2021 by electronic transmission through the Court’s automated Case Management and
Electronic Docketing System for the U. S. Bankruptcy Court for the Northern District of Georgia on
all parties-in-interest submitting to service of papers in this case, including the persons stated below.

        Lee B. Hart
        Nelson Mullins Riley & Scarborough LLP
        lee.hart@nelsonmullins.com
        Atlantic Station | Suite 1700
        17th Street NW
        Atlanta, GA 30363
        Counsel for Debtor and Debtor-in-Possession

        Shawna Y. Staton
        shawna.p.staton@usdoj.gov
        362 Richard Russell Building & U.S. Courthouse
        75 Ted Turner Drive, S.W.
        Atlanta, GA 30303
        Trial Attorney
        United States Department of Justice
        Office of the United States Trustee

                                                        /s/ Frank J. Wright
                                                          Frank J. Wright




                                              Page 12 of 12
